In a summary eviction proceeding, removed to the Surrogate’s Court, Nassau County, from the Civil Court of the City of New York, Kings County, and limited thereafter to a determination of damages for breach of a lease of real property, Western Woodworking Co., Inc., appeals from (1) a judgment of the Surrogate’s Court, Nassau County, dated December 2, 1975, which, after a nonjury trial, is in favor of petitioners and against it and dismissed its counterclaim and (2) an order of the same court, dated April 22, 1976, which denied its motion to be relieved of the judgment and to reopen the trial for the purpose of presenting new and additional evidence upon the issue of the validity of a certain writing, dated May 9, 1969. Judgment and order affirmed, with one bill of costs payable to petitioners by appellant, upon the opinions of Surrogate Bennett. Latham, Acting P. J., Margett, Suozzi and Mollen, JJ., concur.